DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 28, 29, 31, 32, 36, 38, 39, 42, 46, 48, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh (US 2002/0111603 A1, cited previously) in view of Edwards et al. (US 5,720,719, cited previously and hereinafter ‘Edwards’).
As to claim 26, Cheikh discloses a system for treating one or more sinus conditions (see para 0170-0175), the system comprising: a delivery device for creating access to a paranasal sinus cavity (para 0170-0175), wherein the delivery device comprises a conduit (trocar 6 shown in Figs. 2-4, or alternatively the endoscope or catheter described in at least para 0093, 0095, 0107, 0112, 0117, 0149) comprising a lumen (interior lumen of trocar, endoscope, or catheter), a sidewall (see annotated Fig. 3 below hereafter referred to as “Fig. A” – the examiner believes it apparent whether a trocar, endoscope, or catheter is used, each would possess a sidewall surrounding their respective lumen), and a pusher (tubular guide 2 or alternatively the assembly of tubular guide 2 and piston 3) located with the lumen and directly adjacent the sidewall (see Fig. A – tubular guide 2 seen directly adjacent sidewall), and a biodegradable implant (1) comprising a therapeutic agent (see abstract, para 0033, 0085-0090), wherein the implant is configured to be 

    PNG
    media_image1.png
    622
    474
    media_image1.png
    Greyscale

Cheikh does not expressly recite that the conduit is malleable or that the conduit has varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would have been obvious to one having ordinary skill in the art to modify the conduit of Cheikh in view of Edwards such that the conduit is malleable and that the conduit has varying stiffness along its length. One would have been motivated to do so as Edwards teaches the malleable conduit with varying stiffness 

As to claims 28 and 29, Cheikh in view of Edwards teaches the system of claim 26 as described above. Cheikh further teaches wherein the second form of the implant has at least one characteristic that substantially prevents clearance of the implant from the paranasal sinus cavity and wherein the at least one characteristic is shape (see para 0080 and claims 1 and 18, the formulation capable of being deformed by being preconstrained in the device to regain its shape in situ).

As to claim 31, Cheikh discloses a system for treating one or more sinus conditions (see para 0170-0175), the system comprising: 2 232763969Application No.: 16/007,327Docket No.: ISCT-001/17US 304259-2185a conduit (trocar 6 shown in Figs. 2-4, or alternatively the endoscope or catheter described in at least para 0093, 0095, 0107, 0112, 0117, 0149) for creating access to a paranasal sinus cavity (para 0170-0175); wherein the conduit comprises a lumen (interior lumen of trocar, endoscope, or catheter), a sidewall (see Fig. A, the examiner believes it apparent whether a trocar, endoscope, or catheter is used, each would possess a sidewall surrounding their respective lumen), and a pusher (tubular guide 2 or alternatively the assembly of tubular guide 2 and piston 3) located with the lumen and directly adjacent the sidewall (see Fig. A – tubular guide 2 seen directly adjacent sidewall) and a biodegradable implant (1) comprising a therapeutic agent (see abstract, para 0033, 0085-0090), wherein the implant has a first form enabling the implant to be loaded into the conduit for delivery of the implant into a paranasal sinus cavity, and a second form having a shape that substantially prevents clearance of the implant from the paranasal sinus cavity during a treatment period (see para 0080, claims 1, 18).
Cheikh does not expressly recite that the conduit is malleable or that the conduit has varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would 

As to claim 32, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh does not expressly recite that the conduit is angulated however Edwards teaches making a distal portion of its conduit malleable such that it can be inserted based on a desired treatment. It would have thus been obvious when modifying Cheikh in view of Edwards, to further do so such that the conduit is angulated for the purpose of facilitating insertion of the conduit into a particular treatment area (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6 of Edwards).
As to claim 36, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh further discloses wherein the therapeutic agent is selected from the group consisting of anti-infective agents, anti-inflammatory agents, and combinations thereof (see para 0052, 0162 of Cheikh).  

As to claim 38, Cheikh discloses a system for treating one or more sinus conditions (see para 0170-0175), the system comprising: a biodegradable implant (1) comprising a therapeutic agent dispersed within a biodegradable polymer (para 0085-0090, 0174); and a conduit (trocar 6 shown in Figs. 2-4, or alternatively the endoscope or catheter described in at least para 0093, 0095, 0107, 0112, 0117, 0149) comprising a lumen (interior lumen of trocar, endoscope, or catheter), a sidewall (see Fig. A, the examiner believes it apparent whether a trocar, endoscope, or catheter is used, each would possess a sidewall surrounding their respective lumen), a pusher (tubular guide 2 or alternatively the assembly of tubular guide 2 and piston 3) located within the lumen and directly adjacent the sidewall (see Fig. A – tubular guide 2 seen directly adjacent sidewall), and a distal portion having an opening (see Figs. 1-16; distal portion of each conduit of Cheikh shown having an opening for passing of implant), wherein the conduit is configured to be loaded with the implant and create access to a 
Cheikh does not expressly recite that the conduit is malleable or that the conduit has varying stiffness along its length. Edwards teaches a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6; catheter 14 has a malleable tube section 34 as well as a flexible section 32 and steel section 30). It would have been obvious to one having ordinary skill in the art to modify the conduit of Cheikh in view of Edwards such that the conduit is malleable and that the conduit has varying stiffness along its length. One would have been motivated to do so as Edwards teaches the malleable conduit with varying stiffness as providing adjustability for facilitating insertion of the conduit into a patient (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6).


As to claim 39, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh does not expressly recite that the conduit is angulated however Edwards teaches making a distal portion of its conduit malleable such that it can be inserted based on a desired treatment. It would have thus been obvious when modifying Cheikh in view of Edwards, to further do so such that the conduit is angulated for the purpose of facilitating insertion of the conduit into a particular treatment area (see paragraphs beginning line 7 col. 6, line 25 col. 6, and line 32 col. 6 of Edwards).
As to claim 42, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh further discloses wherein the therapeutic agent is selected from the group consisting of anti-infective agents, anti-inflammatory agents, and combinations thereof (see para 0052, 0067, 0162).
As to claim 46, Cheikh in view of Edwards teaches the system of claim 28 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the therapeutic agent over at least about three months (see at least paragraphs 0006, 0174, 0201, 0234 of Cheikh disclosing time periods of three months or more).
As to claim 48, Cheikh in view of Edwards teaches the system of claim 31 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the 
As to claim 50, Cheikh in view of Edwards teaches the system of claim 38 as described above. Cheikh further discloses wherein the biodegradable implant is configured to deliver the therapeutic agent over at least about three months (see at least paragraphs 0006, 0174, 0201, 0234 of Cheikh disclosing time periods of three months or more).


Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh in view Edwards as applied to claim 42 above, and further in view of Domb et al. (US 5,512,055, cited previously and hereinafter 'Domb').
As to claim 43, Cheikh in view of Edwards teaches the system of claim 42 as described above, but is not explicit to wherein the therapeutic agent comprises an anti-infective agent selected from the group consisting of antibacterial agents, antifungal agents, antiviral agents, and antiseptics.
Domb teaches delivery of antifungal drugs for the treatment of fungal sinusitis (see paragraph beginning line 55 col. 5).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cheikh/Edwards with Domb and include a therapeutic agent comprising an anti-infective agent chosen to be an antifungal agent. One would have been motivated to do so in order to use Cheikh/Edwards to treat fungal sinusitis (see paragraph beginning line 55 col. 5 of Domb).

Claims 47, 49, and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh/Edwards as applied to claims 26, 31, and 38, respectively, above, and further in view of Tenhuisen et al. (US 6,648,849, cited previously and hereinafter 'Tenhuisen').
As to claim 47, Cheikh in view of Edwards teaches the system of claim 26 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including copolymers of ε-caprolactone (see para beginning line 7 col. 6 and para beginning line 67 col. 7). It 
As to claim 49, Cheikh in view of Edwards teaches the system of claim 31 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including copolymers of ε-caprolactone (see para beginning line 7 col. 6 and para beginning line 67 col. 7). It would have been obvious to one having ordinary skill in the art to modify Cheikh/ Edwards with Tenhuisen such that the biodegradable implant comprises a copolymer of caprolactone. One would have been motivated to do so as Tenhuisen discloses copolymer of caprolactone as a known therapeutic substance for deliverable implants (see para beginning line 7 col. 6 and para beginning line 67 col. 7 of Tenhuisen).
As to claim 51, Cheikh in view of Edwards teaches the system of claim 38 as described above, but is silent to wherein the biodegradable implant comprises a copolymer of caprolactone. Tenhuisen discloses a variety of biodegradable polymers used in delivery implants including copolymers of ε-caprolactone (see para beginning line 7 col. 6 and para beginning line 67 col. 7). It would have been obvious to one having ordinary skill in the art to modify Cheikh/Edwards with Tenhuisen such that the biodegradable implant comprises a copolymer of caprolactone. One would have been motivated to do so as Tenhuisen discloses copolymer of caprolactone as a known therapeutic substance for deliverable implants (see para beginning line 7 col. 6 and para beginning line 67 col. 7 of Tenhuisen).

Response to Arguments
Applicant's arguments filed 3/9/21 have been fully considered and are either not persuasive or moot. The examiner first notes that applicant’s amendments to the claims have prompted a slightly different interpretation of the Cheikh reference. 
a pusher located within a lumen of the endoscope or catheter and directly adjacent a sidewall of the endoscope or catheter” (page 8 of Remarks), while the examiner agrees with the statement that “piston 3 is separated from the sidewall of the trocar 6 by at least the structure of guide 2”, the current wording in each independent only requires “a pusher located within the lumen and directly adjacent the sidewall”, and makes no mention of any specific structure or function of the pusher relative to other parts of the claim. Therefore, the tubular guide 2 can be interpreted as the pusher (or part of an overall assembly which makes up a pusher) as it is a solid object capable of pushing any of various objects/components within the lumen of the trocar 6 (or corresponding catheter or endoscope). The examiner recommends amending the claim to be more specific as to the structure and/or function of the pusher in order to overcome the instant rejections.
With regard to applicant’s arguments concerning an interpretation of the guide 2 as the claimed conduit (pages 8-9 of Remarks), and applicant’s arguments concerning use of the guide 2 alone (page 9 of Remarks), these arguments are moot at this time as the examiner is not relying on either interpretation in this office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.